Citation Nr: 1227954	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-37 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder with major depressive disorder and social phobia.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claim.  

The October 2008 rating decision also denied a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran perfected an appeal as to this claim, but it was subsequently granted in a May 2012 rating decision.  Therefore, it is no longer before the Board for appellate review.  

The Veteran requested a Board hearing in his September 2009 VA Form 9, but withdrew that request in June 2011.  See VA Form 21-4138.  

Review of the Veteran's Virtual VA claims folder reveals that it contains VA treatment records dated after the most recent VA treatment records located in his paper claims folder.  These records were reviewed by the RO, as noted in the May 2012 supplemental statement of the case (SSOC).  


FINDING OF FACT

The Veteran's PTSD with major depressive disorder and social phobia does not cause total social impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD with major depressive disorder and social phobia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The requisite notice was provided to the Veteran in a July 2008 letter.  

VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include records from the Social Security Administration (SSA); afforded the appellant physical examinations to ascertain the severity of his disability; and afforded the appellant the opportunity to give testimony, though he subsequently withdrew his request for a hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and later a private attorney throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection was initially established for PTSD with depression with a 30 percent evaluation assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective July 17, 1995.  See February 1996 rating decision.  The disability was subsequently recharacterized as PTSD with major depressive disorder, and the rating assigned was increased to 70 percent effective September 10, 2001.  See January 2004 rating decision.  The January 2004 rating decision also granted service connection for social phobia, which was evaluated with the service-connected PTSD with major depressive disorder.  

The Veteran filed a claim for increased rating that was received at the RO on June 30, 2008.  He contends that he is entitled to a rating in excess of 70 percent for PTSD with major depressive disorder and social phobia because his symptoms have worsened.  The Veteran reports experiencing daily anxiety; avoiding crowds or even being around other people; nightmares three to four times per week, from which he suffers sleep deprivation; and flashbacks both during the day and at night after awakening from his nightmares.  Prior to the grant of entitlement to a TDIU, the Veteran also reported that his PTSD also adversely affected his employment.  See VA Forms 21-4138 dated June 2008 and November 2008.  

The Veteran was granted a temporary 100 percent rating for PTSD with major depressive disorder and social phobia pursuant to 38 C.F.R. § 4.29 due to hospital treatment in excess of 21 days.  The 100 percent rating was in effect from October 3, 2010 until November 30, 2010; the 70 percent rating was continued effective December 1, 2010.  See March 2011 rating decision.  The Board will only consider whether a rating in excess of 70 percent is warranted between June 30, 2007 and October 3, 2010, and as of December 1, 2010.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510. 

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is assigned where there is "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence of record consists of VA treatment records, located in the paper and Virtual VA claims folders, two VA examination reports, and records from the SSA.  

A September 2007 mental health treatment plan note reveals that the Veteran reported increased sleep disturbance, hypervigilance, avoidance, survivor's guilt, irritability, moodiness, and marital discord.  His symptoms had been exacerbated by recent medical difficulties and his job had been stressful.  The Veteran reported that his wife did not understand his PTSD and told him to "man up."  She was also "jealous" and "accuses him of being like her ex."  The Veteran denied suicidal and homicidal ideation and was fully oriented with anxious and depressed mood that was congruent to affect.  He indicated that he would consider medication and family education/support counseling as future options.  An Axis I diagnosis of PTSD was made and a GAF score of 50 was assigned.  

The Veteran was seen for 30 minutes of individual psychotherapy in October 2007, at which time he reported continued sleep disturbance, hypervigilance, avoidance, survivor's guilt, irritability and moodiness and some relief in marital discord.  Mental status examination revealed that the Veteran denied suicidal and homicidal ideation and was fully oriented with anxious, but less depressed, mood.  Insight and judgment were average.  See mental health note.  

The Veteran was seen for 30 minutes of individual psychotherapy in March 2008, at which time he reported continued difficulty with stress and trauma triggers at work, sleep disturbance, hypervigilance, avoidance, survivor's guilt, irritability and moodiness and some relief in marital discord.  It was noted that the Veteran was more open to medication and was considering applying to the PTSD program.  Mental status examination revealed that the Veteran denied suicidal and homicidal ideation and was fully oriented with anxious, but less depressed, mood.  Insight and judgment were average.  A GAF score of 50 was assigned.  See mental health note.  

A May 2008 mental health medication management note reveals that the Veteran was having increasing problems with sleep, PTSD and depression and that his work at the Department of Corrections was becoming increasingly hard.  He reported suicidal ideation without intent or plan and it was noted that he had not done well with Mirtazipine but agreed to a trial of Citalopram with Lorazepam short term for sleep and panic.  The Veteran's affect was tense and tearful and mood was "pretty low."  He got irritable with his wife and family and did not go to gatherings unless he could isolate himself.  Anger was noted to be a problem.  Avoidance behaviors were worsening and he had hypervigilance and night and hyperarousal through the day.  The Veteran dreaded going to work because the inmates did things to startle him and he was afraid of losing control and hurting someone.  He reported flashbacks, nightmares that interrupted sleep, and trouble going to sleep.  The Veteran denied active psychoses but had had times when he thought his name had been called.  It was noted that he was anhedonic, anergic and had poor concentration and memory and little appetite.  The Veteran reported that he felt hopeless and worthless but was without suicidal intent, noting that his grandchildren were a barrier to acting out on his thoughts.  He was diagnosed with PTSD and depression, both of which were severe, and assigned a GAF score of 45.  

In a June 2008 letter, a staff psychiatrist and mental health therapist/social worker at the VA reported that the Veteran complained of increased difficulty with down mood, nightmares, irritability, anger, anxiety, panic, withdrawal from family, and with concentration and memory.  It was also noted that he avoided triggers, missed work, and was easily startled.  He further had experienced recent medical difficulties that had exacerbated PTSD and had left him unable to work.  It was noted that the Veteran was taking psychotropic medication but had no relief from his symptoms.  His current GAF scores was 45, which was considered serious, and it was noted that the Veteran would require continued psychiatric treatment for his condition as it was chronic and would not resolve over time.  See letter from R.G. and T.K.H.  These assertions were reiterated in a duplicative July 2008 letter.  

The Veteran was seen for 30 minutes of individual therapy in June 2008, at which time he reported increased difficulties with multiple medical problems that had exacerbated his PTSD symptoms and left him unable to work.  Mental status examination revealed that he denied plan or intent to harm himself or others and was fully oriented with anxious, but less depressed, mood.  Insight and judgment were average.  See mental health note.  

A subsequent June 2008 mental health medication management note for recurrent, severe, PTSD and major depressive disorder indicates that the medication had helped the Veteran from deepest depression.  Finances were noted to be a problem and he described how his anger was triggered at work.  The Veteran indicated that the inmates only had to say certain things and he would explode.  When he is like this, he cannot control his reaction or speech and he worried about causing violence or reacting violently.  Sleep was noted to have extended by an hour to two with Lorazepam, which the Veteran said helped.  Irritability had improved overall but he had had incidents as recently as the day prior when he yelled at his wife.  The Veteran noted that he was hopeless at times and had suicidal ideation without intent or plan.  He denied homicidal ideation.  Mood was reported as "not as bad," affect was anxious with brief tears, and it was noted that intrusive nightmares and memories persisted.  A GAF score of 44 was assigned.  

The Veteran was again seen for 30 minutes of individual therapy in June 2008, at which time he reported an exacerbation of symptoms triggered by neighbors shooting off fireworks and continued difficulties with multiple medical problems and not being able to work.  He denied plan or intent to harm himself or others and was fully oriented with anxious, but less depressed, mood.  Insight and judgment were average.  See mental health note.  

Another June 2008 mental health medication management note again notes that the medication had helped the Veteran from deepest depression.  He indicated that he had missed a dose on a day when he had to drive his wife to Colorado Springs and said he became angry and said some things he regretted.  The Veteran noted that with medication, he felt he controls this better and is less likely to be mean in his sarcasm.  Finances remained a problem and he again described how his anger was triggered at work, indicating that the inmates only had to say certain things and he would explode.  When he is like this, he cannot control his reaction or speech and he worried about causing violence or reacting violently.  Sleep was again noted to have extended by an hour to two with Lorazepam, which the Veteran said helped.  Irritability had improved overall but he had had incidents as recently as the day prior when he yelled at his wife.  The Veteran noted that he was hopeless at times and had suicidal ideation without intent or plan.  He denied homicidal ideation.  Mood was reported as "depressed," affect was anxious with brief tears, and it was noted that intrusive nightmares and memories persisted.  Avoidance, emotional numbing and hypervigilance were at high levels.  A GAF score of 45 was assigned.  

The Veteran was seen for 30 minutes of individual therapy in August 2008, at which time he reported being off of work on temporarily disability.  He continued to complain of hypervigilance, avoidance, survivor's guilt, and irritability.  He reported some relief in sleep disturbance with change in medication, but did complain of feeling too groggy in the morning.  When asked directly about suicide, the Veteran denied suicidal and homicidal ideation.  He was fully oriented with anxious, but less depressed, mood.  Insight and judgment were average.  See mental health note.  

An August 2008 mental health medication management note reveals that the Veteran's financial situation had eased as he was getting short term disability.  He noted that he felt in "a fog" at times during the day and thought Citalopram may be the cause.  Lorazepam was taken in the morning and helped him remain calm, though he was staying active.  By mid-afternoon, the Veteran noted he would be pacing, agitated, and unable to focus, which continued until evening.  He reported that he was sleeping well but woke up groggy.  Affect was anxious without tears.  The Veteran was not suicidal, though he had infrequent ideation.  Nightmares, hypervigilance, hyperarousal, and easily becoming angered continued to be issues.  Being away from segregation environment had helped in that he was not constantly triggered.  The Veteran reported isolating himself at home.  A GAF score of 47 was assigned.  

A September 2008 mental health medication management note reveals that the Veteran's financial situation remained a big issue and that he had increased Citalopram as he felt more anxious and sad on a lower dose.  Lorazepam was taken in the morning and helped him remain calm, though he was staying active.  By mid-afternoon dose, the Veteran was getting agitated but calmed quickly.  He was sleeping well but woke up groggy.  Affect was anxious without tears.  The Veteran was not suicidal, though he had infrequent ideation.  Nightmares, hypervigilance, hyperarousal, and easily becoming angered continued to be issues.  Being away from segregation environment had helped in that he was not constantly triggered.  The Veteran reported isolating himself at home but was still irritable and avoidant.  A GAF score of 49 was assigned.  

The Veteran underwent a VA examination in September 2008, at which time his claims folder was reviewed and it was noted that his last psychiatric examination was in October 2001.  The Veteran denied being hospitalized for psychiatric reasons since his last exam, but reported attending outpatient therapy with some intervals of interruption.  He was currently seeing a psychiatrist and social worker approximately twice a month and had been prescribed Lorazepam and Citalopram.  The Veteran reported being married to the same woman he was living with at the time of his last examination.  They had been separated three or four times over that interval due to his mood changes.  Asked to elaborate, the Veteran reported that "I get real quiet and just go in the basement with the lights off.  Sometimes I sleep there as well.  When I come out of the basement, I'm frequently getting involved with arguments.  My three biological and three adopted children don't want to be around me when I'm like that; they're afraid to ask me questions."  When he is angry, the Veteran raises his voice and had been known to break things and turn over his toolbox.  The Veteran reported that he was currently unemployed and had been terminated from his last job as a correctional officer in April 2008.  He stated that his nerves would bother him from the sounds and smells, along with some of the personalities of the prisoners.  He also had to qualify to maintain his job by going to the shooting range, which reminded him of his military experience.  

The Veteran reported that he spent most of his time at home because he had pain and difficulty with concentration.  When he does run errands to go to the store or go across town, he has to have his wife with him because he allegedly could not remember what it is he is to purchase, or the directions on how to get where he is going.  The Veteran reported spending a great deal of time watching television and indicated that the weekend before, he spent Saturday talking a walk and visiting his grandchildren.  He indicated that he visited his children and grandchildren at last once a week.  The Sunday the weekend before, he remained in his pajamas until two in the afternoon, watching television.  The Veteran and his wife or relatives go to fast food restaurants, but had not gone to other restaurants for some time.  He indicated that he was not comfortable in large crowds and when he goes fishing, he does so in streams rather than at the reservoir.  He had not gone fishing that year but went three times the year prior.

The Veteran insisted that he goes to bed at 1am and did not fall asleep until 3am.  He reported that he woke up three to four times at night due to noises and claimed that he can "hear the cats walk across my lawn."  The Veteran also stated that his dreams and flashbacks are so vivid that he hears voices in his dreams.  He reported getting up for the day between 6:30 and 7am.  The examiner noted that this would indicate that he has 3 1/2 to 4 hours of interrupted sleep, which sounded somewhat incredulous and a bit of an embellishment.  The Veteran stated that he gets anxious and has to pace from his house to the garage, needs to wash his car, and has an urge to run.  When he gets these feelings he takes Lorazepam, but it was difficult to pin down as to how often he was taking that medication, with him stating that sometimes he takes it three or four times a day and then seeming to indicate that he took it on a regular basis by having one in the morning, one in the afternoon, and possibly another one in the evening.  The Veteran stated he had no specific plans other than he would like to retire.  

A cognitive assessment revealed that the Veteran came to the session neatly groomed.  He sat comfortably in the chair and was in no acute distress.  He had good eye contact and presented his ideas in a coherent and fluent manner.  He repeated numerous times that he had difficulty with concentration, but this did not manifest itself during the session.  Thought processes and communication did not appear to be impaired.  The Veteran was able to maintain all activities of daily living, including personal hygiene.  The examiner noted that the Veteran did not appear to have experienced significant trauma since his discharge from the military and that his symptoms appear to be very similar to those that were described in the 2001 report.  The Veteran did not have problems with alcohol or recreational drugs and there was no history of inappropriate behavior.  Social functioning was moderately impaired and employment appeared to be as well.  No other mental conditions were found other than that which was stated by history in the previous exam, a single episode of major depressive disorder and some symptoms of social phobia.  The examiner indicated that the symptoms of social phobia overlapped with the avoidance symptoms of PTSD in that the Veteran is uncomfortable in crowds.  

The examiner concluded that the Veteran continued to have arousal and avoidance symptoms related to PTSD, that there were no current symptoms of depressive disorder, and that the avoidance behavior of PTSD seemed to be consistent with the previous diagnosis of social phobia.  Axis I diagnoses of PTSD; major depressive disorder, single episode, in full remission; and social phobia by prior diagnosis, with symptoms overlapping with the avoidance behavior of PTSD, in remission, were made.  A GAF score of 55 was assigned and the examiner noted that the symptoms of PTSD resulted in deficiencies in one or more of the following areas: work, family relations, judgment, thinking and mood.  

The Veteran was seen for 30 minutes of individual therapy in October 2008, at which time he reported increased stress, hypervigilance, intrusive memories, nightmares, and tossing and turning at night.  He indicated that he was feeling very tense earlier that week, had argued with his wife, and was on edge for no apparent reason.  He took an afternoon anxiety pill to help calm him down but was unable to sleep that night.  He began thinking about reasons he should kill himself but stated that he did not want to kill himself and had no intention on acting on the thoughts.  The Veteran stated that these passive thoughts had happened before, about two times a month, and occur almost always at night when he cannot sleep; however, there is usually daytime tension prior that contributes to the onset of the passive thoughts.  See mental health note.  

The Veteran was subsequently seen for 50 minutes of individual therapy in October 2008, at which time he reported an increase in difficulty with memory and that he was becoming more forgetful.  He also complained of headaches, problems with concentration, anxiety and sleep disturbance.  He denied plan or intent to harm himself or others.  See mental health note.  

The Veteran was seen for 45 minutes of individual therapy in January 2009, at which time he reported seasonal triggers.  It was noted that in the past, he had coped by working more hours and/or keeping busy, but was not working that year.  He further complained of increased physical pain and sleep disturbance.  The Veteran denied current ideation, plan or intent to harm himself or others.  Protective factors included the connection with his wife, children and grandchildren, a sense of responsibility, and a desire to live.  A GAF score of 45 was assigned.  See id.  

A February 2009 mental health medication management note revealed that the Veteran's financial situation remained a big issue.  Increased Citalopram had helped and Lorazepam taken in the morning had helped him remain calm, but active.  By mid-afternoon dose, the Veteran was getting agitated, but calmed quickly if he took another Lorazepam.  Sleep was noted as very impaired, as was appetite.  In the past, during this anniversary Vietnam time, he had worked more hours but could not now.  Nightmares and early morning awakening was consistent.  Affect was anxious but there were no tears.  The Veteran was not suicidal, though infrequent ideation was noted.  Nightmares, hypervigilance, hyperarousal, and easy anger continued to be issues.  When he does not sleep he is more irritable, sarcastic, and easily angered.  Being away from segregated environment has helped in that he is not constantly triggered.  The Veteran did isolate at home and was still irritable and avoidant.  A GAF score of 43 was assigned.  

A March 2009 telephone dictation medical report associated with the Veteran's SSA records indicates that the Veteran was seen in an office and was casually dressed with marginal grooming and hygiene.  The examiner noted that he appeared to be reliable and that his wife drove him to the examination.  The Veteran was generally cooperative with the examination and appeared to give an honest effort on test items.  He was wearing jeans and a gray T-shirt and was unshaven.  The Veteran reported flashbacks, nightmares, hypersensitivity, hyper startle response, and hypervigilance (checks parameters of home frequently; secures his windows and doors several times).  He indicated that he felt most comfortable in his garage, does not keep weapons around because he was afraid he would use them, has an explosive temper, has a very difficult time around groups of people, and has to sit with his back to the wall so he can see everything that is going on.  The Veteran also reported drastic mood swings/changes and that it does not take much and that he can go from "mild to wild" really quickly.  He noted that when he gets depressed, he goes into his garage and isolates himself.  The Veteran also reported difficulty sleeping, averaging about three hours of sleep a night, though sometimes he will sleep two to three hours and other times he will sleep for 12 hours.  Two or three times a month he goes for about 36 hours without sleep.  He described his appetite as either eating very little or binge eating and indicated that his sexual drive was low and had been so for two years, prior to which it had been stable.

Symptoms of depression included irritability, hypersomnia, withdrawal, crying spells, anxiety, fatigue, sadness, loss of interest, mood swings, difficulty concentrating, poor self-esteem, low tolerance for frustration, decreased libido, decreased motivation, feelings of hopelessness, helplessness, and thoughts of suicide.  Symptoms of mania included impulsive spending, impulsive local travel, racing thoughts, explosive temper, difficulty completing tasks and concentrating, hyposomnia, excess energy, and mood swings with agitation and depression.  The Veteran was noted to have rapid speech at times with flights of ideas and suicidal thoughts with attempts (the last one being in 1994).  He denied any psychotic symptoms.  

The Veteran was living with his wife, daughter and grandson.  He usually wakes up at 9 or 10am and sits alone in his living room or out in his garage most of the time.  His wife pays the bills and does the cooking, laundry and grocery shopping.  The Veteran did not drive because of road rage.  It was noted that he had been married three times (first and second times for nine years; present time for 14 years); alcohol abuse had interfered with his first marriage and he was a workaholic during his second.  It was also noted that the Veteran had a son, two daughters, a step-son and two step-daughters.  

Mental status examination revealed that the Veteran was oriented to person, place and time and was able to recall the year, month, day of the month, day of the week, and the name of the President.  Affect was consistent with an anxious depressed mood; thought processes were nonpsychotic; and content was logical and relevant.  Motor behavior restlessness and pressured speech at times were noted but there was no evidence of present suicidal or homicidal ideation.  The Veteran was able to count from one by threes to 40 accurately in less than 40 seconds and was able to recall three of three objects on immediate recall and one of three after five minutes.  He was unable to recall his Social Security number, date of birth, age, address and phone number accurately.  Short-term auditory memory as measured by digit span was impaired.  He could recall four forwards and three backwards.  His ability to do arithmetic functions in his head was impaired.  He was able to calculate $4 plus $5 accurately and could calculate change from a $10 given a $6 purchase.  The Veteran was unable to do more difficult calculations.

The examiner noted that the Veteran's level of intellectual functioning, fund of knowledge, and abstract reasoning ability were impaired.  His ability to understand commonsense solutions to everyday situations and problems were reflected in answering that many foods need to be cooked to prevent food poisoning and so they will taste better and that if he were the first to see smoke and fire in a movie theater, he would "run," making no mention of warning other people.  Axis I diagnoses of type 2 bipolar disorder; chronic PTSD; and alcohol abuse in remission were made.  A GAF score of 55 was assigned.  The examiner concluded in pertinent part that the Veteran's ability to do work related activities was impaired at a marked level, that he would have difficulty maintaining his focus, concentration and energy levels for long enough periods of time to maintain employment at a marked level, and that he would have difficulty relating to peers, coworkers, supervisors and the general public at a marked level.  He was considered able to handle his own funds.  See also From SSA-22506-BK dated March 2009.  

The Veteran was seen for 45 minutes of individual therapy in September 2009, at which time it was noted that he did not appear to be a danger to himself or others.  He denied suicidal or homicidal thoughts/ideations and there was no indication to the contrary in the course of the individual therapeutic contact.  The Veteran was appropriately dressed and hygiene/grooming were adequate.  His affect reflected the topics being discussed and his mood was anxious and somewhat depressed.  He was oriented to time, place and person and did not evidence hallucinations, delusions, illusions, looseness of association/racing thoughts/flights of ideas or tangentiality.  The Veteran did not appear paranoid, obsessive or compulsive.  The Veteran reported that he continued to have significant difficulties with his PTSD and indicated that his symptoms had not decreased and that he was experiencing almost daily difficulty.  He noted that he still had dreams of combat and frequently would startle out of a sleep in a sweat.  He also reported recurrent, intrusive, distressing recollections of events in service and flashbacks, which are triggered by smells, sounds and sights occurring in the present.  The Veteran noted emotional restriction and indicated that he had avoided activities, places or groups of people that could bring on the flashbacks or intrusive memories.  It was noted that he was raising his five year old grandson and was becoming short with his questions.  See mental health note.  

In a November 2009 letter, the Veteran's treating licensed clinical social worker at the Eastern Colorado VA outpatient clinic reported that he was being treated for extreme and chronic PTSD and that he was currently considered completely unemployable because of his PTSD and would likely remain so for the foreseeable future.  It was noted that the Veteran was motivated to succeed in treatment.  See letter from G.C.  

A November 2010 mental health telephone encounter note reveals that the Veteran reported things were going well.  There was discussion about a missed appointment that was going to be rescheduled and that he would be attending group and individual therapy the following month.  The Veteran noted that he would be talking to his therapist about getting marital therapy with his wife to improve their communication.  It was noted that the Veteran sounded upbeat and was goal-directed and future-oriented.  

The Veteran was seen for 30 minutes of individual therapy in December 2010, at which time his mood was slightly anxious and somewhat depressed.  He was appropriately dressed and his hygiene and grooming were good.  The Veteran was oriented to time, place and person and did not evidence any looseness of association, racing thoughts, or flight of ideas.  He did not appear to be paranoid, obsessive or compulsive, did not evidence any hallucinations, delusions or illusions, and did not evidence suicidal thoughts or ideations.  The Veteran shared some significant issues concerning his own desire to attend the PTSD treatment program, discussed the processes of growth and assistance that could be made available once he was established in the weekly PTSD groups, and agreed to attend the group.  See mental health note.  

The Veteran began attending group therapy for PTSD in December 2010 and was still attending through May 2012.  

The Veteran was seen for individual therapy in January 2011, at which time his mood was slightly anxious and somewhat depressed.  He was appropriately dressed and his hygiene and grooming were good.  The Veteran was oriented to time, place and person and did not evidence any looseness of association, racing thoughts, or flight of ideas.  He did not appear to be paranoid, obsessive or compulsive, did not evidence any hallucinations, delusions or illusions, and did not evidence suicidal thoughts or ideations.  The Veteran reported that he was still having some dreams of combat and that although the pain and memories had lessened somewhat, they had not gone away.  He noted that he had recently been experiencing hypervigilance, irritability and avoidance.  The Veteran reported that he had avoided any social activities that involve groups of individuals, including familiar participants such as family.  He usually stayed long enough to make a showing and then leaves.  The Veteran reported that he struggled with hyper-arousal and having difficulty in crowds.  He noted that he must sit in a corner or with his back to the wall when he goes out to a function, though he did get out and visit his family members.  The Veteran reported that he was constantly on guard and watches certain people whenever he is out.  He indicated that this patrolling behavior had subsided somewhat over the years, though he was still easily aroused by any loud noise.  The Veteran was sleeping better, did not appear to be suicidal and gave no indication of any suicidal thoughts or behavior.  See mental health note.  

A January 2011 mental health medication management note reveals that the Veteran reported nightmares several times a week at least with his wife waking him up and telling him to calm down.  He still noted efforts to avoid thoughts, feelings and conversations about the trauma; avoidance of any crowds; noted that he drops his wife off at the mall and parks in a "get-away position" until she returns; and complete avoidance of ball games due to the crowds, paranoia about needing to be close to the door, and just not feeling safe.  The Veteran indicated that it had been hard to fire shotguns while he was working for the Department of Corrections and that it would take a week to calm down after the range day.  He noted that he felt emotionally numb and detached from others but was learning to socialize via biking with a few other couples.  He used to feel that life may be short and now appreciated life.  The Veteran reported trouble falling asleep and only getting up to five to seven hours per night; being hypervigilant and tense; and startling easily at loud noises.  If off his medication, he gets very irritable and faults his wife for many things.  Lorazepam had calmed him quickly but was discontinued.  His mood was reported as between three and six on a scale of 10, with 10 being the happiest and 0 being suicidal.  He reported okay energy and denied suicidal ideation.  Mental status evaluation revealed that he was well groomed, had normal activity level, was cooperative, polite, and friendly, and made good eye contact.  Affect was within a normal range, mostly euthymic, and speech was at a normal rate and amount and was well organized.  The Veteran seemed oriented and short and long term memory was grossly normal.  He was assessed with PTSD, which was noted be to at baseline with some symptoms remaining, but multiple medications helped him function this well.  Major depression was noted to be in remission.  A GAF score of 50 was assigned.  

A September 2011 mental health medication management note reports that the Veteran had nightmares several times a week at least and that his wife will wake him up and tell him to calm down.  She says he wakes up several times a week, shouting "No!" and thrashing around.  The Veteran indicated that he wakes up wet with sweat and matted hair, that the bed is trashed and sheets are pulled out, and that his CPAP mask is often disconnected.  He denied being claustrophobic from the mask.  The Veteran noted that he still made efforts to avoid thoughts, feelings, and conversations about the trauma; that he avoided any crowds; that he drops his wife at the mall and parks in 'getaway position' until she returns, and had not been in a mall in a year; that he only goes to Wal-Mart in the early morning; that he feels paranoid a lot in public; that he goes to store with his wife and has had to leave her there and walk out himself; and that when he takes his grandson to his games, he sits in a "secure spot" in a folding chair, away from the crowd.  The Veteran indicated that he does not carry or own weapons as he knows he might hurt someone if he did; that if he goes to movies (which he had only done twice that year) they sit in back row; and that it was hard to fire weapons while he was still working at the Department of Corrections and that it took a week to calm down after the range day.  He indicated that he felt emotionally numb and detached from others but is learning to socialize via biking with a few other couples.  He used to feel life may be short, but now appreciates life.  The Veteran again reported trouble falling asleep, hypervigilance and being tense; startling easily at loud noises, and getting very irritable and faulting his wife for many things when he is off his medication.  He reported his mood was between a three and six on a scale of 10.  Mental status examination revealed that he was well groomed, had normal activity level, and was cooperative, polite, friendly and made good eye contact.  Affect was within a normal range, mostly euthymic, and speech was at a normal rate and amount and was well organized.  The Veteran seemed oriented and short and long term memory was grossly normal.  He was assessed with PTSD, which was noted be to at baseline with some symptoms remaining, but multiple medications helped him function this well, though anger was still a problem; major depression was noted to be in remission.  A GAF score of 45 was assigned.  

A November 2011 mental health medication management note reveals that the Veteran had clear improvement on Abilify and was less angry, though he still had to catch himself before he gets angry.  Mood was better, he had more energy, and his wife saw a big difference.  The Veteran noted that he still made efforts to avoid thoughts, feelings, and conversations about the trauma; that he avoids any crowds; and that he drops his wife at the mall and parks in a 'getaway position' until she returns.  He did report going to see his grandson's football game, but indicated that he stayed alone and away from the crowd so he could watch his back and his flanks.  The Veteran reported nightmares several times a week at least, that his wife will wake him up and tell him to calm down, that she says he wakes up several times a week shouting "No!" and thrashing around, and that he wakes up wet with sweat and matted hair, the bed trashed and sheets are pulled out, and with his CPAP mask often disconnected.   He denied being claustrophobic from the mask.  The Veteran indicated that he only goes to Wal-Mart in the early morning; that he feels paranoid a lot in public; that he goes to the store with wife and has had to leave her there and walk out himself; and that when he takes his grandson to his games, he sits in a "secure spot" in a folding chair, away from the crowd.  He indicated that he does not carry or own weapons as he knows he might hurt someone if he did; that if he goes to movies (which he did only twice this year) they sit in back row; and that it was hard to fire weapons while he was still working at the Department of Corrections and that it took a week to calm down after the range day.  He indicated that he felt emotionally numb and detached from others but is learning to socialize via biking with a few other couples.  He used to feel life may be short, but now appreciates life.  The Veteran again reported trouble falling asleep, hypervigilance and being tense; startling easily at loud noises, and getting very irritable and faulting his wife for many things when he is off his medication.  Clonazepam was helping a lot and the Veteran was reluctant to stop it, but he sees how addictive it is now and wants off someday.  He reported better mood, okay energy, and denied suicidal ideation.  He noted that he only drank about twice a year at weddings and that he had participated in the inpatient PTSD program between October and November in 2010.  Mental status examination revealed that the Veteran was well groomed, had normal activity level, and was cooperative, polite, friendly and made good eye contact.  Affect was within a normal range, mostly euthymic, and speech was at a normal rate and amount and was well organized.  The Veteran seemed oriented and short and long term memory was grossly normal.  He was assessed with PTSD, which had improved on Abilify.  The examiner noted that he should do better on a higher dose, that he still had nightmares and was willing to raise Prazosin, and that it takes multiple medications to help him function this well.  Major depression was noted to be in remission and a GAF score of 45 was assigned.  

A January 2012 mental health medication management note again reported clear improvement on Abilify with less anger, though the Veteran still had to catch himself before he gets angry.  The Veteran indicated that he was taking it religiously and that his mood was better, that he had more energy, and that his wife saw a big difference.  He noted that he still made efforts to avoid thoughts, feelings, and conversations about the trauma; that he avoids any crowds; and that he drops his wife at the mall and parks in a 'getaway position' until she returns.  He did report going to see his grandson's football game, but indicated that he stayed alone and away from the crowd so he could watch his back and his flanks.  If he hears something about the military, he knows he will likely have nightmares that night.  It was noted that despite an increase in Prazosin, the Veteran was still having sheet-soaking nightmares and that his wife has to get up and sleep elsewhere.  He reported that this happened several times a week at least, that his wife will wake him up and tell him to calm down, that she says he wakes up several times a week shouting "No!" and thrashing around, and that he wakes up wet with sweat and matted hair, the bed trashed and sheets are pulled out, and with his CPAP mask often disconnected.   He denied being claustrophobic from the mask.  The past two to three weeks had been the worse.  The Veteran indicated that he only goes to Wal-Mart in the early morning; that he feels paranoid a lot in public; that he goes to the store with wife and has had to leave her there and walk out himself; and that when he takes his grandson to his games, he sits in a "secure spot" in a folding chair, away from the crowd.  He indicated that he does not carry or own weapons as he knows he might hurt someone if he did; that if he goes to movies (which he did only twice this year) they sit in back row; and that it was hard to fire weapons while he was still working at the Department of Corrections and that it took a week to calm down after the range day.  He indicated that he felt emotionally numb and detached from others but is learning to socialize via biking with a few other couples.  He used to feel life may be short, but now appreciates life.  The Veteran again reported trouble falling asleep, hypervigilance and being tense; startling easily at loud noises, and getting very irritable and faulting his wife for many things when he is off his medication.  Clonazepam was helping a lot and the Veteran was reluctant to stop it, but he sees how addictive it is now and wants off someday.  When feeling restless, the Veteran has to pick up rocks, vacuums, etc. all day.  He denied restlessness at night.  The Veteran reported better mood, okay energy, and denied suicidal ideation.  He noted that he only drank about twice a year at weddings and that he had participated in the inpatient PTSD program between October and November in 2010.  Mental status examination revealed that the Veteran was well groomed, had normal activity level, and was cooperative, polite, friendly and made good eye contact.  Affect was within a normal range, mostly euthymic, and speech was at a normal rate and amount and was well organized.  The Veteran seemed oriented and short and long term memory was grossly normal.  He was assessed with PTSD, which had improved on Abilify.  The examiner noted that he should do better on a higher dose, that he still had nightmares and was willing to raise Prazosin, and that it takes multiple medications to help him function this well.  Major depression was noted to be in remission and a GAF score of 45 was assigned.  

The Veteran underwent a VA Review PTSD examination in May 2012, at which time his claims folder was available and reviewed.  The examiner provided an Axis I diagnosis of PTSD and noted that the Veteran also had some symptoms of depression, but per the findings on evaluation and per the Veteran's report, the symptoms appeared to be in keeping with his PTSD.  It was also noted that the Veteran had difficulties with social phobia in the past, but did not appear to have these difficulties at that time, while noting that his preference to be alone as he felt uncomfortable in crowds is part of his PTSD.  A range of GAF scores between 41 and 50 was provided.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, but did not indicate that he had total occupational and social impairment.  

The Veteran continued to be married to his wife and had been married since 1998.  His wife was present for the evaluation and shared that their relationship was "hard."  The Veteran agreed.  It was noted that they have one child living at home, a seven year old grandson they adopted in 2005.  The Veteran said of his relationship with his grandson "he's good."  It was noted that the Veteran had not been employed since 2007.  The Veteran reported to the examination on time and was dressed casually.  There were no grooming or hygiene deficits observed.  His attitude toward the examiner was cooperative, his sleep was within normal limits, his affect was euthymic, and his thought processes were within normal limits.  The Veteran shared that he had had recurrent suicidal thought as recently as the week prior with no intent to end his life.  He also shared that he had thoughts of homicide, but no intent or plan to kill anyone.  He did not exhibit any other disturbances.  

The Veteran was given the St. Louis University Mental Status examination, where he scored 19 out of 30.  He had significant problems with his memory, which was congruent with the difficulties with concentration that he reported.  The examiner noted that the pain medication the Veteran was taking may be impacting his ability to complete the tasks.  It was noted that the Veteran had engaged in mental health care since the September 2008 VA examination and that his interaction with mental health was sporadic until November 2009, when he began engaging with a therapist (that he was then seeing every two months) and a psychiatrist (who he was seeing every three months).  He also participated in a seven week inpatient PTSD program in October 2010.  The Veteran was currently taking Aripipazole for anger, Clonazepam for anxiety, Mirtazapine for depression/sleep, and Sertraline and Oxycodone for pain.  The Veteran denied legal problems and drug use.  He reported that he had two to three drinks one time a month and denied ever having gotten into trouble due to alcohol use and denied treatment for the same.  

The examiner noted that the Veteran had the following PTSD diagnostic criteria: he had been exposed to a traumatic event where he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and his response involved intense fear, helplessness or horror; he was persistently reexperiencing the traumatic event with recurrent and distressing recollections of the event, including images, thoughts or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring (including a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated), intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; he had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness with efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, and markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and restricted range of affect; and he had persistent symptoms of increased arousal with difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that the duration of the symptoms described was more than one month and that the symptoms of PTSD cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner also specifically marked the following symptoms exhibited by the Veteran: depressed mood; anxiety; chronic sleep impairment; difficulty in understanding complex commands; disturbances of motivation and mood; and suicidal ideation.  There were no other symptoms attributable to PTSD and the Veteran was capable of managing his financial affairs.  It was the examiner's opinion that the Veteran's PTSD was significantly impacting his ability to work, specifically his difficulty with concentration.  It was also noted that the Veteran continued to have meaningful social interactions, to include a good relationship with his seven year old grandson, who he is raising.  

The evidence of record does not support the assignment of a rating in excess of 70 percent for PTSD at any time during the appellate periods in question (between June 30, 2007 and October 3, 2010 and as of December 1, 2010).  The Veteran's subjective symptoms during this time frame consist primarily of anxiety; avoidance; nightmares; flashbacks; sleep disturbance; hypervigilance; irritability/moodiness; anger; isolation/withdrawal; easy startle response; emotional numbing and detachment; impaired impulse control; impaired appetite; and impairment of memory.  There was also objective evidence of impaired mood and affect (anxious, depressed mood; some teariness); difficulty in understanding complex commands; and disturbance of motivation.  

The evidence of record during this time frame does not reveal that the Veteran had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation or name.  Rather, he was reported to be adequately groomed and oriented during mental status evaluations, any impairment of thought processes was minimal, he consistently denied psychotic symptoms, and he consistently denied any intent to harm others.  

The Board acknowledges that the Veteran is in receipt of a TDIU, which was granted effective April 15, 2008, when he was last employed, as a result of his service-connected PTSD.  See May 2012 rating decision.  Therefore, it can be said that the Veteran is totally impaired in the occupational sense as a result of his PTSD.  The evidence, however, does not support a finding that he has total social impairment.  Importantly, while there is evidence of marital discord and isolation at home and at family gatherings, the fact remains that the Veteran has remained married to the same woman throughout the appellate period and that he does not remain completely isolated at his house because he is capable of running errands, going to fast food restaurants, and attending family get togethers.  He also reported visiting his children and grandchildren once a week and living with his daughter and grandson (who was adopted by the Veteran and his wife and with whom the Veteran reported a good relationship) in addition to his wife.  The Veteran's brother also reported that he has been helping the Veteran out financially, indicating that they have maintained a relationship, and his daughter indicates that the Veteran is the glue that holds their family together.  See April 2011 letter from A.M.; May 2011 letter from V.M.T.  

In addition to the foregoing, the September 2008 VA examiner indicated that social functioning was only moderately impaired, a record obtained from the SSA also only indicates moderate difficulties in maintaining social functioning, and recent VA treatment records indicate that the Veteran was learning to socialize via biking with a few other couples and had attended some weddings.  See Form SSA-2506-BK; VA examination report; VA treatment records.  The May 2012 VA examiner also found that the Veteran did not have total social impairment and noted that he continued to have meaningful social interactions.  The Veteran has also been participating in group therapy since December 2010.  See VA treatment records.  

The Board acknowledges that the Veteran has had suicidal ideation during the appeal period.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  In that vein, while noting the Veteran's suicidal ideation during treatment, the severity of the Veteran's overall disability, as represented in the preceding paragraphs, does not more nearly approximate the assignment of a 100 percent rating during this period in question.  And although the May 2012 VA examiner indicated that the Veteran had a GAF score range between 41 and 50, which represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), and which is corroborated by the majority of other GAF scores assigned throughout the appeal period (ranging from as low as 43 to over 50 on only two occasions), the Board reiterates that the evidence of record does not support a finding of total social impairment.  The Board also reiterates that, when evaluating the level of disability from a mental disorder, the rating is to be assigned based on all the evidence of record that bears on occupational and social impairment.  See 38 C.F.R. § 4.126(a).  

In sum, the preponderance of the evidence supports the 70 percent disability rating assigned for PTSD with major depressive disorder and social phobia.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The symptoms associated with the Veteran's PTSD with major depressive disorder and social phobia cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A disability rating in excess of 70 percent for posttraumatic stress disorder with major depressive disorder and social phobia is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


